Exhibit 10.2

 

Execution Version

 

STANDSTILL AGREEMENT

 

This STANDSTILL AGREEMENT (this “Agreement”), dated as of April 24, 2013 (the
“Effective Date”), is made by and between Penn Virginia Corporation, a Virginia
corporation (the “Company”), and Magnum Hunter Resources Corporation, a Delaware
corporation (“Stockholder”).  The Company and Stockholder are sometimes referred
to herein collectively as the “Parties” or individually as a “Party.”

 

RECITALS

 

WHEREAS, Stockholder and its Controlled Affiliates collectively hold
approximately 15.33% of the issued and outstanding shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”); and

 

WHEREAS, the Parties desire to set forth their agreement with respect to the
acquisition of additional shares of Common Stock or other voting securities of
the Company, and certain restrictions on the transfer of such Common Stock or
voting securities, by Stockholder and its Controlled Affiliates.

 

NOW, THEREFORE, for and in consideration of the mutual promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I
DEFINITIONS AND CONSTRUCTION

 

1.1                               Definitions.  Capitalized terms used in this
Agreement shall have the meanings set forth in this Section 1.1.

 

(a)                                 “Affiliate” means, when used with respect to
a specified Person, any Person which (i) directly or indirectly Controls, is
Controlled by or is Under Common Control with such specified Person or (ii) is
an officer, director, general partner, trustee or manager of such specified
Person, or of a Person described in clause (i) of this definition.

 

(b)                                 “Agreed Percentage” has the meaning set
forth in Section 2.1.

 

(c)                                  “Agreement” has the meaning set forth in
the preamble.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Change of Control” means any of the
following events:

 

(i)                                     any Person (other than: (A) the Company,
(B) a trustee or other fiduciary holding voting securities of the Company under
an employee benefit plan of the Company, (C) an underwriter temporarily holding
voting securities of the Company  pursuant to an offering of such securities, or
(D) a Person owned, directly or indirectly, by the security holders of the
Company in substantially the same proportions as their ownership of voting
securities of the Company) is or becomes the beneficial owner, directly or
indirectly, of voting

 

--------------------------------------------------------------------------------


 

securities of the Company representing more than 50% of the combined voting
power of the Company’s then issued and outstanding voting securities, other than
pursuant to a Fundamental Transaction (as defined below);

 

(ii)                                  the Company consummates a merger,
consolidation, share exchange or other similar transaction (a “Fundamental
Transaction”) with any other Person, other than a Fundamental Transaction in
which the voting securities of the Company that are issued and outstanding
immediately prior to such Fundamental Transaction continue to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving or parent entity) at least a majority of the combined voting power
immediately after such Fundamental Transaction of (A) the Company’s issued and
outstanding securities or (B) the surviving or parent entity’s issued and
outstanding securities;

 

(iii)                               the security holders of the Company approve
a plan of complete liquidation or winding-up of the Company;

 

(iv)                              the sale or disposition (in one transaction or
a series of related transactions) of all or substantially all of the Company’s
assets is consummated; or

 

(v)                                 a change of a majority of the membership of
the Board (other than a change approved by a majority of the directors serving
on the Board prior to such change or by the Company’s shareholders in accordance
with the Company’s organizational documents and applicable law).

 

(f)                                   “Common Stock” has the meaning set forth
in the recitals.

 

(g)                                  “Company” has the meaning set forth in the
preamble.

 

(h)                                 “Company Stock” means, collectively, the
Common Stock and any other issued and outstanding securities of the Company of
any class or series entitled to vote generally in the election of directors or
otherwise exercise the power to direct or cause the direction of the management
and policies of the Company.

 

(i)                                     “Control,” including the correlative
terms “Controlling,” “Controlled by” and “Under Common Control with” means
possession, directly or indirectly (through one or more intermediaries), of the
power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.  Stockholder shall be deemed to control
any Person to whom Stockholder or a Controlled Affiliate has transferred Common
Stock if Stockholder or a Controlled Affiliate owns more than fifty percent
(50%) of the equity of such Person.

 

(j)                                    “Controlled Affiliate” means, when used
with respect to Stockholder, any Person which (i) directly or indirectly
Controls, is Controlled by or is Under Common Control with Stockholder or
(ii) is an executive officer (as defined in Rule 3b-7 promulgated under the
Exchange Act) of Stockholder (each such person in this clause (ii), a “Specified
Person”).

 

(k)                                 “Credit Agreement” has the meaning set forth
in the definition of “Transfer” in this Section 1.1.

 

2

--------------------------------------------------------------------------------


 

(l)                                     “Effective Date” has the meaning set
forth in the preamble.

 

(m)                             “Exchange Act” means the U.S. Securities
Exchange Act of 1934, as amended.

 

(n)                                 “Party” has the meaning set forth in the
preamble.

 

(o)                                 “Person” means any natural person,
corporation, limited partnership, general partnership, limited liability
company, joint stock company, joint venture, association, company, estate,
trust, bank trust company, land trust, business trust, or other organization,
whether or not a legal entity, custodian, trustee-executor, administrator,
nominee or entity in a representative capacity and any government or agency or
political subdivision thereof.

 

(p)                                 “Registration Rights Agreement” means that
certain Registration Rights, Lock-up and Buy-back Agreement, dated of even date
herewith, entered into by and between the Company and Stockholder.

 

(q)                                 “SEC” means the U.S. Securities and Exchange
Commission.

 

(r)                                    “Specified Person” has the meaning set
forth in the definition of “Controlled Affiliate” in this Section 1.1.

 

(s)                                   “Standstill Restrictions” has the meaning
set forth in Section 2.1(x).

 

(t)                                    “Stockholder” has the meaning set forth
in the preamble.

 

(u)                                 “Transfer” means any transfer, offer, gift,
assignment, hypothecation, pledge, encumbering, granting of a security interest
in or otherwise disposing of (whether by operation of law or otherwise) any
shares of Common Stock, or any right, title, or interest therein; provided,
however, Transfer shall not include (i) the pledge by Stockholder of any Common
Stock to its lenders under the Second Amended and Restated Credit Agreement, as
amended, by and among Stockholder, Bank of Montreal, as administrative agent,
and the lenders and guarantors party thereto (or any amended, restated or
replacement credit agreement) (the “Credit Agreement”) and (ii) any sale of such
Common Stock in connection with a foreclosure under the Credit Agreement;
provided, however, that Stockholder shall give the Company three (3) business
days prior written notice of any such Transfer, which notice shall not be
required in the case of an involuntary Transfer by Stockholder.

 

1.2                               Construction.  In this Agreement, unless a
clear contrary intention appears: (a) pronouns in the masculine, feminine and
neuter genders shall be construed to include any other gender, and words in the
singular form shall be construed to include the plural and vice versa; (b) the
term “including” shall be construed to be expansive rather than limiting in
nature and to mean “including, without limitation;” (c) the word “or” is
inclusive; (d) references to Sections refer to Sections of this Agreement;
(e) the words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited; and (f) references in any
Section or definition to any clause means such clause of such Section or
definition.  The Section headings

 

3

--------------------------------------------------------------------------------


 

contained in this Agreement are inserted for convenience only and shall not
affect in any way the meaning or interpretation of this Agreement.

 

ARTICLE II
STANDSTILL; RESTRICTIONS ON TRANSFER

 

2.1                               Standstill.

 

At any time Stockholder’s direct or indirect beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of the Company Stock equals or
exceeds 10% (the “Agreed Percentage”) of the issued and outstanding Company
Stock, Stockholder agrees that, without the prior express written consent of the
Board, Stockholder will not and will cause its Controlled Affiliates not to,
alone or in concert with any other Person or group, solicit, encourage,
participate in or facilitate (including by voting its shares of Common Stock)
any Person or group in, or engage in, directly or indirectly:

 

(i)                                     any tender or exchange offer for
securities of the Company or any of its subsidiaries, merger, consolidation,
business combination or acquisition or disposition of assets of the Company or
any of its subsidiaries, or any other actions that would or could reasonably be
expected to result in a Change of Control, unless in each such case the Company
or its subsidiaries initiate such transaction or such transaction has been
approved or recommended by the Board.

 

(ii)                                  the nomination for election, or election,
of any individual as a director of the Company, other than any such individual
nominated by the Board or the applicable committee thereof;

 

(iii)                               any “solicitation” of “proxies” with respect
to the voting of securities of the Company or any of its subsidiaries;

 

(iv)                              any recapitalization, restructuring,
liquidation, dissolution or other similar extraordinary transaction with respect
to the Company or any of its subsidiaries;

 

(v)                                 the acquisition of, or the obtaining of any
economic interest in, any right to direct the voting or disposition of, or any
other right with respect to, any securities or other obligations or any assets
of the Company or any of its subsidiaries (except with respect to securities
issued or issuable with respect to the Common Stock by way of a dividend or
stock split or in connection with a rights offering, combination of shares,
recapitalization, merger, consolidation or other reorganization);

 

(vi)                              disposition of any shares of Company Stock in
response to an unsolicited tender offer for securities of the Company or other
proposed offer or business combination unless such tender offer, proposed offer
or business combination has been recommended or approved by the Board;

 

(vii)                           any act or proposal to seek representation on
the Board;

 

4

--------------------------------------------------------------------------------


 

(viii)                        any action (including any public announcement or
communication with or to the Company) taken, without the Company’s consent, for
the purpose of requiring the Company  to make a public announcement regarding
any of the types of matters set forth in these standstill provisions;

 

(ix)                              advising, financing, assisting or
participating in or encouraging any other Person in doing any of the foregoing,
or making any investment in or entering into any arrangement with, any other
Person that engages, or proposes to engage in any of the foregoing; or

 

(x)                                 any act or proposal to seek to amend or
obtain a waiver of any of the foregoing (the restrictions set forth in the
foregoing clauses (i) through (ix), the “Standstill Restrictions”);

 

provided, however, that, with respect to Common Stock owned by any Specified
Person as of the date hereof, owned by a Person prior to becoming a Specified
Person, or owned by a Person that has ceased to be a Specified Person, or with
respect to any securities issued or issuable with respect to such Common Stock
by way of a dividend or stock split or in connection with a rights offering,
combination of shares, recapitalization, merger, consolidation or other
reorganization, the Standstill Restrictions shall not apply.

 

2.2                               Transfer.

 

(a)                                 Restrictions on Transfer.  After the
Effective Date, and subject to the Standstill Restrictions, Stockholder may,
without the Board’s prior express written consent, Transfer shares of Common
Stock (i) to its Affiliates, (ii) in an offering not requiring registration
under the Securities Act of 1933, as amended, (iii) pursuant to an exercise of
registration rights granted pursuant to the Registration Rights Agreement or
(iv) to the general public in open-market transactions pursuant to a
registration statement or pursuant to Rule 144 under the Securities Act;
provided, however, that, other than in the case of an involuntary Transfer, 
Stockholder shall not knowingly, after reasonable inquiry, Transfer shares of
Company Stock to any Person who together with its Affiliates would, after giving
effect to such Transfer or Transfers, beneficially own 10% or more of the
Company Stock (as determined pursuant to 13.1-725 of the Virginia Stock
Corporation Act), unless such Person and its Affiliates agree to be bound by the
terms of, and execute a joinder to, this Agreement. Stockholder shall be deemed
to have satisfied its duty of reasonable inquiry with respect to clauses
(iii) and (iv) of this Section 2.2(a) if it provides written instructions to an
underwriter, placement agent, broker or agent, as the case may be, directing
them to implement reasonable protections to the extent practicable that are
designed to prevent such offering from resulting in a Transfer of shares of
Company Stock to any Person who together with its Affiliates would, after giving
effect to such Transfer or Transfers, beneficially own 10% or more of the
Company Stock (as determined pursuant to 13.1-725 of the Virginia Stock
Corporation Act), unless such Person agrees to be bound by the terms of, and
execute a joinder to, this Agreement.

 

(b)                                 Termination.  This Agreement, including the
restrictions set forth in this Article II, shall terminate on the earliest to
occur of (a) the date that is three (3) years following the Effective Date,
(b) the date that Stockholder ceases to beneficially own 10% or more of the

 

5

--------------------------------------------------------------------------------


 

Company Stock then outstanding, (c) a Change of Control and (d) written notice
of termination by the Board on behalf of the Company.

 

2.3                               Irrevocable Proxy.  So long as Stockholder’s
direct or indirect beneficial ownership of the Company Stock exceeds the Agreed
Percentage, Stockholder hereby irrevocably grants and appoints, and will cause
its Controlled Affiliates to grant and appoint, the Company (or any officer or
other designee of the Company) as Stockholder’s and its Controlled Affiliates’
attorney, agent and proxy with full power of substitution and resubstitution, to
the full extent of Stockholder’s and its Controlled Affiliates’ voting rights
with respect to the shares of Company Stock held by Stockholder and its
Controlled Affiliates, to vote all such shares of  Company Stock or grant a
consent or approval at any meeting of the shareholders of the Company and in any
action by written consent of the shareholders of the Company; provided, however,
that such proxy need not be provided with respect to shares of Company Stock
owned by any Specified Person on the date hereof, owned by a Person prior to
becoming a Specified Person, or owned by a Person that has ceased to be a
Specified Person, or with respect to any securities issued or issuable with
respect to such shares of Company Stock by way of a dividend or stock split or
in connection with a rights offering, combination of shares, recapitalization,
merger, consolidation or other reorganization.

 

ARTICLE III
REMEDIES FOR BREACH

 

3.1                               Specific Performance.  Stockholder
acknowledges and agrees that a breach by Stockholder of the terms of this
Agreement could result in irreparable harm to the Company for which money
damages would be inadequate, and that the Company shall be entitled to remedies
of specified performance, injunctive relief and any other form of equitable
relief, without the posting of a bond, in connection with any such breach or
threatened breach by Stockholder.  Such remedy shall not be deemed to be the
exclusive remedy for any breach of this Agreement, but shall be in addition to
all other rights and remedies at law or in equity.

 

ARTICLE IV
MISCELLANEOUS

 

4.1                               Further Assurances.  In connection with this
Agreement and the transactions contemplated hereby, each Party shall execute and
deliver all such future instruments and take such other and further action as
may be reasonably necessary or appropriate to carry out the provisions of this
Agreement and the intention of the Parties as expressed herein.

 

4.2                               Public Statements.  Any Party or any Affiliate
of a Party may issue any press release with respect to this Agreement and the
transactions contemplated hereby; provided, however, to the extent reasonably
practicable, a Party shall consult with any other Party prior to issuing any
press release that specifically references such other Party.

 

4.3                               Notices.  Any notice, request, demand or other
communication required or permitted to be given to a Party pursuant to the
provisions of this Agreement shall be in writing and will be effective and
deemed given under this Agreement on the earliest of: (a) the date of personal
delivery, (b) the date of transmission by facsimile, with confirmed transmission
and

 

6

--------------------------------------------------------------------------------


 

receipt, (c) two days after deposit with a nationally-recognized courier or
overnight service such as Federal Express, or (d) five days after mailing via
certified mail, return receipt requested.  All notices not delivered personally
or by facsimile will be sent with postage and other charges prepaid and properly
addressed to the Party to be notified at the following address for such Party:

 

if to Stockholder, to:

 

Magnum Hunter Resources Corporation
777 Post Oak Boulevard, Suite 650
Houston, Texas  77056
Attention:  General Counsel
Facsimile:  (832) 369-6992

 

With a copy to (which shall not constitute notice to Stockholder):

 

Fulbright & Jaworski L.L.P.
1301 McKinney Street, Suite 5100
Houston, Texas  77010
Attention:  Craig S. Vogelsang
Facsimile:  (713) 651-5246

 

If to the Company:

 

Penn Virginia Corporation
Four Radnor Corporate Center Suite 200
100 Matsonford Road
Radnor, Pennsylvania  19087
Attention: Nancy M. Snyder
Facsimile: (610) 668-3688

 

With a copy to (which shall not constitute notice to the Company):

 

Vinson & Elkins LLP
666 Fifth Avenue
New York, New York 10103
Attention:  Michael J. Swidler
Facsimile:  (917) 849-5367

 

and

 

Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, Texas  77002
Attention:  Gillian A. Hobson
Facsimile:  (713) 615-5794

 

Either Party may change such Party’s address for receipt of future notices
hereunder by giving written notice to the other Party.

 

7

--------------------------------------------------------------------------------


 

4.4                               Governing Law; Jurisdiction.  This Agreement
and the performance of the transactions and the obligations of the Parties
hereunder will be governed by and construed and enforced in accordance with the
laws of the State of Texas, without giving effect to any choice of law
principles.  All actions and proceedings arising out of or relating to this
Agreement shall be heard and determined exclusively in any Texas state or
federal court sitting in Harris County, Texas.  The Parties hereby (a) submit to
the exclusive jurisdiction of any state or federal court sitting in Harris
County, Texas for the purpose of any action or proceeding arising out of or
relating to this Agreement brought by any Party, and (b) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such action
or proceeding, any claim that it is not subject personally to the jurisdiction
of the above-named courts, that its property is exempt or immune from attachment
or execution, that the action or proceeding is brought in an inconvenient forum,
that the venue of the action or proceeding is improper, or that this Agreement
or the transactions may not be enforced in or by any of the above-named courts. 
Nothing in this Agreement shall affect the right to serve process in any other
manner permitted by law.

 

4.5                               Entire Agreement.  This Agreement, the
Registration Rights Agreement and the Stock Purchase Agreement, dated of even
date herewith by and among the Company, Penn Virginia Oil & Gas Corporation and
Stockholder constitute the entire agreement and understanding of the Parties in
respect of its subject matter and supersede all prior understandings, agreements
or representations by or among the Parties, whether written or oral, to the
extent they relate in any way to the subject matter hereof or the transactions
contemplated hereby.

 

4.6                               Amendments; Waiver.  This Agreement may not be
amended or modified, and no provisions hereof may be waived, without the written
consent of each Party.  No waiver by any Party, whether express or implied, of
any right under any provision of this Agreement shall constitute a waiver of
such Party’s right at any other time or a waiver of such Party’s rights under
any other provision of this Agreement unless it is made in writing and signed by
a senior executive officer of the Party giving the waiver.  The waiver by any
Party of a breach of any provision of this Agreement shall not operate or be
construed as a further or continuing waiver of such breach or as a waiver of any
other or subsequent breach.  No failure on the part of any Party to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of such right,
power or remedy by such Party preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.

 

4.7                               Assignment; Successors and Assigns.  This
Agreement and the rights and obligations hereunder may not be assigned by any
Party without the prior written consent of the other Party.  This Agreement and
the rights and obligations of the Parties hereunder shall inure to the benefit
of, and be binding upon, their respective successors, assigns and legal
representatives.

 

4.8                               No Third-Party Beneficiaries.  Nothing in this
Agreement shall create or be deemed to create any third-party beneficiary rights
in any Person or entity not party to this Agreement.

 

8

--------------------------------------------------------------------------------


 

4.9                               Severability.  If any term or other provision
of this Agreement is held invalid, illegal or incapable of being enforced under
any applicable law or public policy, all other terms and provisions of this
Agreement shall nevertheless remain in full force and effect.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the arbitrator, board, body, court, referee or other
governmental authority making such determination is authorized and instructed to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in order that the transactions contemplated hereby are
consummated as originally contemplated to the fullest extent possible.

 

4.10                        Interpretation.  It is expressly agreed by the
Parties that this Agreement shall not be construed against any Party, and no
consideration shall be given or presumption made, on the basis of who drafted
this Agreement or any provision hereof or who supplied the form of this
Agreement.  Each Party agrees that this Agreement has been purposefully drawn
and correctly reflects its understanding of the transactions contemplated by
this Agreement and, therefore, waives the application of any law or rule of
construction providing that ambiguities in this Agreement will be construed
against the party drafting this Agreement.

 

4.11                        Counterparts.  This Agreement may be executed in any
number of counterparts (including facsimile counterparts), all of which together
shall constitute a single instrument.  Delivery of a copy of this Agreement
bearing an original signature by facsimile transmission or by electronic mail
shall have the same effect as physical delivery of the paper document bearing
the original signature.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

PENN VIRGINIA CORPORATION

 

 

 

 

 

By:

/s/ Nancy M. Snyder

 

Name: Nancy M. Snyder

 

Title: Executive Vice President

 

 

 

 

 

MAGNUM HUNTER RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Gary C. Evans

 

Name: Gary C. Evans

 

Title: Chairman and Chief Executive Officer

 

[Standstill Agreement]

 

--------------------------------------------------------------------------------